Order reversed upon the law, with ten dollars costs and disbursements, and motion for injunction pendente lite denied, with ten dollars costs. The plaintiff arbitrarily denied the application of defendant for a license. No question of rules, regulations or tax fee requirements was raised. The defendant, which is doing an exclusively interstate transportation business, is not required to have either license from local authorities or certificate of “ convenience and necessity ” from the Public Service Commission, and mav operate subject to reasonable rules and regulations adopted, and payment of reasonable fees provided for, by duly constituted authority. (Buck v. Kuykendall, *756267 U. S. 307; Bush Co. v. Maloy, Id. 317.) Rich, Young, Kapper, Lazansky and Hagarty, JJ., concur.